El Juez Asociado Sr. Sulzbacher,
después de exponer los hechos anteriores, emitió la siguiente opinión del Tribunal.
Considerando: que con arreglo al artículo 1693 de la Ley de Enjuiciamiento Civil no se da el recurso de casación contra las resoluciones dictadas en los procedimientos para eje-cución de sentencias! á no ser que resuelvan puntos sustan-ciales no controvertidos en el pleito ni decididos por la ejecutoria, ó que se provea en contradicción con lo ejecu-toriado.
Considerando: que en tal concepto es improcedente el re-curso de casación interpuesto por Don Manuel Matos, puesto que por las providencias recurridas no se resuelve definitiva-mente ninguna cuestión sustancial ni se provee en contra de lo ejecutoriado, pues que se limitan á rechazar de plano un artículo de previo y especial pronunciamiento sobre nulidad de los embargos y otras actuaciones practicadas en la vía de apremio para el cumplimiento de la ejecutoria.
Considerando: que los anteriores fundamentos legales son aplicables al recurso de apelación, pues según la sección 4? de la Ley de 12 de Marzo último transformando la Corte Su-prema de esta Isla en Corte de apelación, en todos los casos en que la Ley de Enjuiciamiento Civil habla de recursos de casación se entenderán de apelación.
Fallamos: que debemos declarar y declaramos no haber lugar al recurso de casación por infracción de ley, hoy de apelación, interpuesto por Don Manuel Matos con las costas á su cargo, quedando en-su consecuencia firmes las resolu-ciones recurridas; y comuniqúese esta sentencia á la Corte de Distrito de Arecibo con devolución de los autos, á los efectos procedentes.
*224Jueces concurrentes: Sres. Presidente Quiñones y Asocia-dos Hernández y MacLeary.
El Juez Asociado Sr. Figueras no formó Tribunal en la .vista de este caso.